             Case 1:21-cv-00055-RP Document 1 Filed 01/18/21 Page 1 of 7




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                                AUSTIN DIVISION

KEVIN GORDON, on behalf of himself
and all others similarly situated,

        Plaintiff,
v.                                            C.A. No.: 1:21-cv-55
                                                    COLLECTIVE ACTION
ATX COCINA, LLC,

     Defendant.
__________________________________/

                 COMPLAINT AND DEMAND FOR JURY TRIAL

        Plaintiff, KEVIN GORDON, on behalf of himself and all others similarly

situated (hereinafter sometimes referred to as “Plaintiff”), by and through his

undersigned counsel, sues Defendant, ATX COCINA, LLC, (hereinafter sometimes

referred to as “Defendant”), and in support thereof state as follows:

                                       SUMMARY

        Defendant operates a restaurant specializing in Mexican cuisine in Austin,

Texas. Defendant’s violation of the FLSA includes retaining portions of employee

tips.

                                 INTRODUCTION

        1.     This is an action by Plaintiff, individually and on behalf of those

workers similarly situated, against his employer for stolen tips pursuant to the Fair

Labor Standards Act, as amended, 29 U.S.C. § 201, et seq. Plaintiffs seek damages
           Case 1:21-cv-00055-RP Document 1 Filed 01/18/21 Page 2 of 7




for Defendant’s unlawful theft of tips, liquidated damages, and a reasonable

attorney’s fee and costs.

                                  JURISDICTION

      2.     This claim is properly before this Court pursuant to 28 U.S.C. § 1331,

as this claim arises under federal law, and by the private right of action conferred in

29 U.S.C. § 216(b).

                                        VENUE

      3.     Venue is proper in this district under 28 U.S.C. § 1391(b)(1) because

Defendant has offices Travis County, Texas.

                                   THE PARTIES

      4.     Defendant, ATX COCINA, LLC, is a limited liability company formed

and existing under the laws of the State of Texas and maintains an office in Travis

County, Texas.

      5.     Plaintiff, KEVIN GORDON, is an individual residing in Travis County,

Texas and was employed as a waiter by Defendant from October of 2019 to August

of 2020.

      6.     Beginning in or about May 2020, Defendant maintained a practice of

stealing some or all of the tips earned by its wait staff.

      7.     Defendant has employees subject to the provisions of 29 U.S.C. § 206

in the facilities where Plaintiff and the class members were employed.
            Case 1:21-cv-00055-RP Document 1 Filed 01/18/21 Page 3 of 7




      8.      At all times material to this complaint, Defendant employed two or

more employees and had an annual dollar volume of sales or business done of at

least $500,000.00.

      9.      At all times material to this complaint, Defendant employed workers

who handled imported goods, which during their existence, had been shipped to

Texas in interstate commerce. For example, Plaintiff and members of the class

handled and sold Mezcal, Tequila and other liqueurs, which were distilled and

brewed outside the state of Texas.

      10.     At all times material to this complaint, Defendant was an enterprise

engaged in interstate commerce, operating a business engaged in commerce or in the

production of goods for commerce as defined by § 3(r) and 3(s) of the Act, 29 U.S.C.

§§ 203(r)-(s).

      11.     At all times material to this Complaint, Defendant was the employer of

the Plaintiff and others similarly situated employees and, as a matter of economic

reality, Plaintiff and the class members were dependent upon Defendant for their

employment.

      12.     Each member of the class (i.e. wait staff) individually engaged in

commerce and produced goods for commerce and their work was directly and vitally

related to the functioning of Defendant’s business activities.

      13.     Plaintiff and members of the class: 1) occupied positions as servers; 2)
            Case 1:21-cv-00055-RP Document 1 Filed 01/18/21 Page 4 of 7




did not hold positions considered as exempt under the FLSA; 3) were paid on an

hourly basis; and 4) received the federal minimum wage for all hours worked.

      14.     Defendant stole tips earned by Plaintiff and members of the class for its

own use and benefit.

      15.     Defendant is liable to the Plaintiff and all members of the class for “all

such tips unlawfully kept by the employer, and in an additional equal amount as

liquidated damages.” 29 U.S.C. § 216(b).

      16.     Throughout the employment of Plaintiffs, Defendant repeatedly and

willfully violated 29 U.S.C. § 203(m)(2)(B) of the Fair Labor Standards Act by

retaining a portion of the tips belonging to the Plaintiff and all similarly situated

employees.

      17.     Defendant failed to act reasonably to comply with the FLSA, and so

Plaintiffs are entitled to an award of liquidated damages in an equal amount as the

amount of the retained tips pursuant to 29 U.S.C. § 216(b).

      18.     As a result of Defendant’s unlawful conduct, Plaintiff and the class

members are entitled to actual and compensatory damages, including the amount of

tips that were retained that should have been paid.

      19.      Plaintiff and members of the class are entitled to an award of reasonable

and necessary attorneys’ fees, costs, expert fees, mediator fees and out-of-pocket

expenses incurred by bringing this action pursuant to 29 U.S.C. § 216(b) and Rule
            Case 1:21-cv-00055-RP Document 1 Filed 01/18/21 Page 5 of 7




54(d) of the Federal Rules of Civil Procedure.

      20.     Pending any modifications necessitated by discovery, Plaintiff

preliminarily defines this Class as follows:

            ALL CURRENT OR FORMER EMPLOYEES OF
      ATX COCINA, LLC, WHO RECEIVED TIPS FROM CUSTOMERS.

      21.     This action is properly brought as a collective action for the following

reasons:

      a.      The Class is so numerous that joinder of all Class Members is
              impracticable.

      b.      Numerous questions of law and fact regarding the liability of Defendant
              are common to the Class and predominate over any individual issues
              which may exist.

      c.      The claims asserted by Plaintiff are typical of the claims of Class
              Members and the Class is readily ascertainable from Defendant’s own
              records. A collective action is superior to other available methods for
              the fair and efficient adjudication of this controversy.

      d.      Plaintiff will fairly and adequately protect the interests of Class
              Members. The interests of Class Members are coincident with, and
              not antagonistic to, those of Plaintiff. Furthermore, Plaintiff is
              represented by experienced class action counsel.

      e.      The prosecution of separate actions by individual Class Members
              would create a risk of inconsistent or varying adjudications with respect
              to individual Class Members which would establish incompatible
              standards of conduct for Defendants.

      f.      The prosecution of separate actions by individual Class Members
              would create a risk of adjudications with respect to individual Class
              Members which would, as a practical matter, be dispositive of the
              interests of the other Class Members not parties to the adjudications or
              substantially impair or impede their ability to protect their interests.
            Case 1:21-cv-00055-RP Document 1 Filed 01/18/21 Page 6 of 7




      g.      Defendant acted on grounds generally applicable to the Class, thereby
              making appropriate final injunctive relief with respect to the Class as a
              whole.

      22.     For the foregoing reasons, Plaintiff seeks certification of an FLSA “opt-

in” collective action pursuant to 29 U.S.C. §216(b) for all overtime claims asserted

by Plaintiff because his claims are nearly identical to those of other Class Members.

Plaintiff and Class Members are similarly situated, have substantially similar or

identical job requirements and pay provisions, and are subject to Defendant’s

common practice, policy or plan regarding employee tips.

      23.     In addition to the named Plaintiff, numerous employees and former

employees of Defendant are similarly situated to Plaintiff in that Defendant

unlawfully retained their tips.

      24.     Plaintiff is representative of these other employees and is acting on

behalf of their interests as well as Plaintiff’s own interests in bringing this action.

      WHEREFORE, Plaintiff, KEVIN GORDON, and all others similarly situated,

demand Judgment against Defendants, jointly and severally, for the following:

      a.      Determining that the action is properly maintained as a class and/or
              collective action, certifying Plaintiff as the class representative, and
              appointing Plaintiff’s counsel as counsel for Class Members;

      b.      Ordering prompt notice of this litigation to all potential Class Members;

      c.      Awarding Plaintiff and Class Members declaratory and/or injunctive
              relief as permitted by law or equity;
     Case 1:21-cv-00055-RP Document 1 Filed 01/18/21 Page 7 of 7




d.     Awarding Plaintiff and Class Members their compensatory damages,
       service awards, attorneys’ fees and litigation expenses as provided by
       law;

e.     Awarding Plaintiff and Class Members their pre-judgment, moratory
       interest as provided by law, should liquidated damages not be awarded;

f.     Awarding Plaintiff and Class Members liquidated damages and/or
       statutory penalties as provided by law;

g.     Awarding Plaintiff and Class Members such other and further relief as
       the Court deems just and proper.


                       JURY TRIAL DEMAND

Plaintiffs demand a jury trial on all issues so triable.

Respectfully submitted this January 18, 2021.

                           ROSS • SCALISE LAW GROUP
                           1104 San Antonio Street
                           Austin, Texas 78701
                           (512) 474-7677 Telephone
                           (512) 474-5306 Facsimile
                           Charles@rosslawpc.com



                           _________________________________
                           CHARLES L. SCALISE
                           Texas Bar No. 24064621
